Name: 2006/45/EC: Commission Decision of 20 December 2005 repealing Decision 2001/381/EC accepting an undertaking offered in connection with imports into the Community of certain aluminium foil originating in Russia
 Type: Decision
 Subject Matter: competition;  iron, steel and other metal industries;  Europe;  technology and technical regulations;  trade;  international trade
 Date Published: 2006-01-31

 31.1.2006 EN Official Journal of the European Union L 26/13 COMMISSION DECISION of 20 December 2005 repealing Decision 2001/381/EC accepting an undertaking offered in connection with imports into the Community of certain aluminium foil originating in Russia (2006/45/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) By Regulation (EC) No 950/2001 (2) the Council imposed a definitive anti-dumping duty on imports of certain aluminium foil (AHF) originating, inter alia, in Russia. By Decision 2001/381/EC (3) the Commission accepted an undertaking offered by the Russian exporting producer Joint Stock United Company Siberian Aluminium, which since then has changed its name (4) to Open Joint Stock Company Rusal Sayanal (Sayanal). B. REPEAL OF DECISION 2001/381/EC (2) Further to a request lodged by Sayanal, the Commission initiated (5) a partial interim review limited in scope to the examination of dumping in accordance with Article 11(3) of the basic Regulation. (3) The findings of the review, which are set out in detail in Council Regulation (EC) No 161/2006 (6), showed that Sayanal is no longer dumping. As a consequence, by the aforementioned Regulation, the anti-dumping duty rate applicable to imports of AHF from Sayanal has been set at 0 %. (4) In view of the above, Decision 2001/381/EC, by which the Commission accepted an undertaking from Sayanal, should be repealed, HAS DECIDED AS FOLLOWS: Article 1 Decision 2001/381/EC is hereby repealed. Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 134, 17.5.2001, p. 1. Regulation as amended by Regulation (EC) No 998/2004 (OJ L 183, 20.5.2004, p. 4). (3) OJ L 134, 17.5.2001, p. 67. (4) See Notice 2004/C 193/03, (OJ C 193, 29.7.2004, p. 3). (5) OJ C 285, 23.11.2004, p. 3. (6) See page 1 of this Official Journal.